NUMBER 13-14-00626-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

                         IN THE INTEREST OF T.C.C., A CHILD


                      On appeal from the 156th District Court of
                            San Patricio County, Texas.


                               MEMORANDUM OPINION
      Before Justice Chief Valdez and Justices Rodriguez and Garza
                 Memorandum Opinion by Justice Garza
        Appellant, S.C., appeals the trial court’s judgment involuntarily terminating her

parental rights with respect to her biological son T.C.C., a minor child.1 We affirm.




        1 We refer to appellant and the minor child by their initials in accordance with rule of appellate
procedure 9.8. See TEX. R. APP. P. 9.8(b)(2) (providing that, in an appeal arising out of a case in which the
termination of parental rights was at issue, “the court must, in its opinion, use an alias to refer to a minor,
and if necessary to protect the minor’s identity, to the minor’s parent or other family member”).
                                            I. ANDERS BRIEF

        S.C.’s court-appointed appellate counsel has filed a motion to withdraw and a brief

in support thereof in which he states that he has diligently reviewed the entire record and

has concluded that “there are no grounds of error upon which an appeal can be

predicated.” See Anders v. California, 386 U.S. 738 (1967); Porter v. Tex. Dep’t of

Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no

pet.) (“[W]hen appointed counsel represents an indigent client in a parental termination

appeal and concludes that there are no non-frivolous issues for appeal, counsel may file

an Anders-type brief.”). Counsel’s brief meets the requirements of Anders as it presents

a professional evaluation showing why there are no arguable grounds for advancing an

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig.

proceeding) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points

of error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”). Counsel has informed this

Court in writing that he has: (1) notified S.C. that he has filed an Anders brief and a motion

to withdraw; (2) provided S.C. with copies of both pleadings; (3) informed S.C. of her

rights to file a pro se response,2 to review the record preparatory to filing that response,

and to seek review if we conclude that the appeal is frivolous; and (4) supplied S.C. with

a form motion for pro se access to the appellate record. See Anders, 386 U.S. at 744;

Kelly, 436 S.W.3d at 319–20. More than an adequate time has passed, and S.C. has



        2 In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response
need not comply with the rules of appellate procedure in order to be considered. Rather, the response
should identify for the court those issues which the indigent appellant believes the court should consider in
deciding whether the case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23
(Tex. Crim. App. 2008).

                                                     2
filed neither a motion for pro se access to the record nor a pro se response.3

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); see also In re G.M., No. 13–08–00569–CV, 2009 WL 2547493,

at *1 (Tex. App.—Corpus Christi Aug. 20, 2009, no pet.) (mem. op.). We have reviewed

the record and counsel’s brief and we have found no reversible error. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders

briefs, by indicating in the opinion it considered the issues raised in the brief and reviewed

the record for reversible error but found none, the court of appeals met the requirements

of Texas Rule of Appellate Procedure 47.1.”). Accordingly, we affirm the judgment of the

trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, S.C.’s counsel has filed a motion to withdraw. See

Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (“If an attorney

believes the appeal is frivolous, he must withdraw from representing the appellant. To

withdraw from representation, the appointed attorney must file a motion to withdraw

accompanied by a brief showing the appellate court that the appeal is frivolous.” (citations

omitted)). We grant the motion to withdraw.

        We order counsel to send a copy of the opinion and judgment to S.C., and to advise

her of her right to file a petition for review, within five days of the date of this opinion.4


        3   Appellant’s brief contains a request for extension of time for appellant to file a pro se response
“for thirty days from the date of filing of this brief.” More than thirty days have elapsed since the brief was
filed and appellant has not filed any pro se response. Accordingly, we deny the request as moot.
        4   No substitute counsel will be appointed. Should S.C. wish to seek further review by the Texas

                                                      3
See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35.



                                                           _________________________
                                                           DORI CONTRERAS GARZA,
                                                           Justice


Delivered and filed the
5th day of March, 2015.




Supreme Court, she must either retain an attorney to file a petition for review or file a pro se petition for
review. Any petition for review must be filed within 45 days after the date of either this opinion or the last
ruling by this Court on all timely filed motions for rehearing or en banc reconsideration. TEX. R. APP. P.
53.7(a). Any petition for review must comply with the requirements of Rule 53.2 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 53.2.

                                                      4